739 N.W.2d 334 (2007)
Mary Ellen McDONALD, Plaintiff-Appellee,
v.
FARM BUREAU INSURANCE CO., Defendant-Appellant.
Docket No. 132218. COA No. 259168.
Supreme Court of Michigan.
October 12, 2007.
On order of the Court, the plaintiff's request to file a supplemental brief is GRANTED. Within 21 days of the date of this order, the plaintiff may file a supplemental brief addressing only the constitutionality of an appellate court's determination that a decision shall have prospective application. The defendant may file a response brief no later than 14 days after the plaintiff's supplemental brief is filed.